Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



DETAILED ACTION

Claims 1-20 are pending.



Claim Rejections - 35 USC § 103
I.	 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

II.	Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over YEDIDIM (US 2015/0294361) in view of SHARMA et al (US 2015/0332325).

a.	Per claim 1, YEDIDIM teaches a system for location-based services, comprising: 
at least one network device, a database, and a server platform constructed and configured for network communication [paras 0008-9, 0059—network device, database and server]; 

wherein the database is configured to store a space-network model binding Internet Protocol (IP) addresses and physical locations [paras 0030, 0048-50, 0053, 0055, 0058-59—database storage of business profile for IP address-to-physical address mapping and correlating location]; 

wherein the server platform is operable to define at least one geofence [paras 0031, 0058—geofencing for a geographic area based on the IP address-to-physical address location mapping]; and 

wherein the database is configured to store the at least one geofence for the location-based services [paras 0048-50, 0055, 0058-59—database of server stores geo-fencing and geolocation information for business merchant location-based services].

YEDIDIM teaches the limitations as applied above, yet fail to explicitly teach a geofence for a region of interest based on the space-network model. However, SHARMA et al teaches specifying a region of interest based on the geo-fencing of location-based services [Abstract, paras 0004, 0057-58, 0077]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed the invention was made to combine the teachings of YEDIDIM with SHARMA et al for the purpose of teaching a geo-fence for a region of interest based on the correlating the IP address with its associated physical location, which is an obvious technique for providing geo-fencing for a specific region location-based services so that users may be able to access information for services and entities available within a geolocation.
b.	Per claim 2, YEDIDIM with SHARMA et al teach the system of claim 1, YEDIDIM further teaches wherein the at least one network device comprises a fencing agent in network communication with the server platform and the database [paras 0031-34—interactive business card service provider in communication with server and database; SHARMA et al: para 0042—agents of mobile network].  
c.	Per claim 3, YEDIDIM with SHARMA et al teach the system of claim 1, SHARMA et al further teach wherein the server platform is further operable to specify entitlements within the at least one geofence, wherein the database is further configured to store the entitlements [paras 0051-58—specific access and offerings to services and advertisements with the points-of-interest within a geo-fence; YEDIDIM: paras 0055, 0062—specified business data of multiple business entities in the same geographic location and identification of shared access points].  
d.	Per claim 4, YEDIDIM with SHARMA et al teach the system of claim 3, SHARMA et al further teach wherein the at least one network device is operable to implement the entitlements for the location-based services within the at least one geofence for the region of interest [paras 0056-59—implementation of accessing advertised services within the geo-fence region of interest; YEDIDIM: paras 0057-63—implementing business entities within the user’s vicinity based on user’s location, triangulation and geo-fencing].  
e.	Per claim 5, YEDIDIM with SHARMA et al teach the system of claim 1, SHARMA et al further teach wherein the at least one geofence is underground [para 0064—geo-fencing for underground spaces].  
f.	Per claim 6, YEDIDIM with SHARMA et al teach the system of claim 1, SHARMA et al further teach the system further comprising a multiplicity of devices in network communication with the at least one network device, wherein the multiplicity of devices is operable to perform tasks in compliance with entitlements within the at least one geofence [paras 0056-59—multiple business entities and customers able to offer and access within the geo-fence; YEDIDIM: paras 0057-63—implementing business entities shared in compliance with shared access point proximate to the multiple users in the vicinity of the businesses].  
g.	Per claim 7, YEDIDIM with SHARMA et al teach the system of claim 1, SHARMA et al further teach the system further comprising a multiplicity of devices in network communication with the at least one network device, wherein the multiplicity of devices is operable to model the region of interest [paras 0036, 0055-56, 0077, 0093-94—multiple devices operable with a network device within visualized the region of interest; YEDIDIM: paras 0031, 0047, 0058, 0062—request from user identifies location and geographic area of interest to determine geo-fencing].
Claims 8 and 15 contain limitations that are substantially equivalent to claims 1, 3 and 6-7 and are therefore rejected under the same basis.
Claim 19 contain limitations that are substantially equivalent to claim 7 and are therefore rejected under the same basis.
h.	Per claim 9, YEDIDIM with SHARMA et al teach the system of claim 8, SHARMA et al further teach wherein the server platform is further operable to specify rules for the location-based services within the at least one geofence, wherein the at least one database is further operable to store the rules, wherein the multiplicity of network devices is further operable to learn the rules via network communication with the server platform and/or the at least one database, and wherein the multiplicity of network devices is operable to implement the rules for the location-based services within the at least one geofence [paras 0058-60, 0063-66, 0072-73—geo-fencing, database stores geo-fence boundary definitions and overlay enhancements for selectively advertising to attract specific customers in compliance within targeted geo-fence boundary lines and positions].
i.	Per claim 10, YEDIDIM with SHARMA et al teach the system of claim 8, SHARMA et al further teach wherein the multiplicity of network devices is operable to learn and update location information based on IP address information and the space-network model in real time [paras 0036, 0040—geo-fence updating of location information, real-time].  
Claims 16-17 contain limitations that are substantially equivalent to claims 9 and 10 and are therefore rejected under the same basis.
j.	Per claim 11, YEDIDIM with SHARMA et al teach the system of claim 8, YEDIDIM further teaches wherein the multiplicity of network devices is operable to transmit at least one space-network identifier encoded with physical location information [paras 0032, 0063-64—sharing unique identifier of shared access point with physical location information; SHARMA et al: para 0058—a place identifier based on the location information].  
k.	Per claim 12, YEDIDIM with SHARMA et al teach the system of claim 8, SHARMA et al further teach wherein the multiplicity of network devices is fixed with a predetermined spatial density within the at least one geofence [paras 0040, 0051, 0058—spatial index, tracking number of mobile users remaining in a business within the geo-fence].  
l.	Per claim 13, YEDIDIM with SHARMA et al teach the system of claim 8, YEDIDIM further teaches wherein the space-network model comprises a physical topography, a reference datum, and an IP network [paras 0030, 0058, 0062, 0076—IP address-to-3D physical address comprise GPS coordinates, street referencing, DNS lookup, triangulation and IP network; SHARMA et al: paras 0014, 0041, 0061, 0067, 0110—GPS, cellular and IP network, road topography].  
m.	Per claim 14, YEDIDIM with SHARMA et al teach the system of claim 8, YEDIDIM further teaches wherein each 3D physical location is assigned a unique IP address in the space-network model, and wherein information relating to each 3D physical location is encoded in the corresponding IP addresses [paras 0030-32, 0053-58, 0064, 0074—assignment of unique coding to business entities registered in the IBC system for associating their actual physical location with their IP addresses; SHARMA et al: paras 0071-72, 0093-94, 102-109—IP region database of IP address and derived LL static centroid coding located within an IP region with 3D physical location].
n.	Per claim 18, YEDIDIM with SHARMA et al teach the method of claim 16, SHARMA et al further teach the method further comprising the multiplicity of network devices guiding a multiplicity of additional devices in compliance with the rules for the location-based services within the multiplicity of geofences [paras 0059-60—geo-fencing enhancements for selective ad campaigning to attract specific customers in compliance with the geo-fence boundary lines].
o.	Per claim 20, YEDIDIM with SHARMA et al teach the method of claim 15, YEDIDIM further teaches wherein the physical locations include three-dimensional (3D) physical locations [paras 0030-31, 0048-50, 0053, 0055, 0058-59—IP address-to-physical address mapping are physical locations; SHARMA et al: para 0072—3D geo-fencing].


Conclusion
III.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
PARTHEESH et al (US 2012/0172027) – Geofences for location-based services

IV.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIE D SHINGLES whose telephone number is (571)272-3888.  The examiner can normally be reached on Monday-Thursday 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on 571-272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KRISTIE D SHINGLES/Primary Examiner, Art Unit 2448